Exhibit 10.45

 

 

THIS INSTRUMENT PREPARED BY:

 

 

 

BARBARA A. CHAKALES

 

BARBARA A. CHAKALES, LLC

 

300 Colonial Center Parkway, Suite 100

 

Roswell, Georgia 30076

 

(678) 353-3343

 

File No.: 9720-22

 

DEED TO SECURE DEBT AND SECURITY AGREEMENT

 

THIS DEED TO SECURE DEBT AND SECURITY AGREEMENT (hereinafter referred to as this
“Deed”) is made and entered into this                      day of
                                    , 2011, by and between CP Property Holdings,
LLC, whose address is 3050 Peachtree Road, Suite 355,  Atlanta, GA  30305, party
of the first part, as grantor (hereinafter referred to as “Borrower”), and
Economic Development Corporation of Fulton County, whose address is 5534 Old
National Highway, College Pard, GA  30349, party of the second part, as grantee
(hereinafter referred to as “Lender”);

 

W I T N E S S E T H:

 

THAT FOR AND IN CONSIDERATION of the sum of Ten and No/100 Dollars ($10.00) and
other good and valuable consideration, the receipt and sufficiency whereof are
hereby acknowledged, and in order to secure the indebtedness and other
obligations of Borrower hereinafter set forth, Borrower does hereby grant,
bargain, sell, convey, assign, transfer, pledge and set over unto Lender and the
successors, successors-in-title, and assigns of Lender all of the following
described land and interests in land, estates, easements, rights, improvements,
personal property, fixtures, equipment, furniture, furnishings, appliances and
appurtenances (hereinafter referred to collectively as the “Premises”):

 

(a)           All those certain tracts, pieces or parcels of land more
particularly described in Exhibit “A” attached hereto and by this reference made
a part hereof (hereinafter referred to as the “Land”).

 

--------------------------------------------------------------------------------


 

(b)           All of Borrower’s right, title and interest in and into all
buildings, structures and improvements of every nature whatsoever now or
hereafter situated on the Land, and all gas and electric fixtures, radiators,
heaters, engines and machinery, boilers, ranges, elevators and motors, plumbing
and heating fixtures, carpeting and other floor coverings, fire extinguishers
and any other safety equipment required by governmental regulation or law,
washers, dryers, water heaters, mirrors, mantels, air conditioning apparatus,
refrigerating plants, refrigerators, cooking apparatus and appurtenances, window
screens, awning and storm sashes, which are or shall be attached to said
buildings, structures or improvements and all other furnishings, furniture,
fixtures, machinery, equipment, appliances, vehicles (excluding Borrower’s
personal automobiles, if any), building supplies and materials, books and
records, chattels, inventory, accounts, farm products, consumer goods, general
intangibles and personal property of every kind and nature whatsoever now or
hereafter owned by Borrower and located in, on or about, or used or intended to
be used with or in connection with the use, operation or enjoyment of the
Premises, including all extensions, additions, improvements, betterments,
after-acquired property, renewals, replacements and substitutions, or proceeds
from a permitted sale of any of the foregoing, and all the right, title and
interest of Borrower in any such furnishings, furniture, fixtures, machinery,
equipment, appliances, vehicles and personal property subject to or covered by
any prior security agreement, conditional sales contract, chattel mortgage or
similar lien or claim, together with the benefit of any deposits or payments now
or hereafter made by Borrower or on behalf of Borrower, all tradenames,
trademarks, servicemarks, logos and goodwill related thereto which in any way
now or hereafter belong, relate or appertain to the Premises or any part thereof
or are now or hereafter acquired by Borrower; and all inventory, accounts,
chattel paper, documents, equipment, fixtures, farm products, consumer goods and
general intangibles constituting proceeds acquired with cash proceeds of any of
the property described hereinabove, all of which are hereby declared and shall
be deemed to be fixtures and accessions to the Land and a part of the Premises
as between the parties hereto and all persons claiming by, through or under
them, and which shall be deemed to be a portion of the security for the
indebtedness herein described and to be secured by this Deed.  The location of
the above described collateral is also the location of the Land.

 

(c)           All easements, rights-of-way, strips and gores of land, vaults,
streets, ways, alleys, passages, sewer rights, waters, water courses, water
rights and powers, minerals, flowers, shrubs, crops, trees, timber and other
emblements now or hereafter located on the Land or under or above the same or
any part or parcel thereof, and all estates, rights, titles, interests,
privileges, liberties, tenements, hereditaments and appurtenances, reversion and
reversions, remainder and remainders, whatsoever, in any way belonging, relating
or appertaining to the Premises or any part thereof, or which hereafter shall in
any way belong, relate or be appurtenant thereto, whether now owned or hereafter
acquired by Borrower.

 

(d)           All income, rents, issues, profits and revenues of the Premises
from time to time accruing (including without limitation all payments under
leases or tenancies, proceeds of insurance, condemnation payments, tenant
security deposits whether held by Borrower or in a trust account, and escrow
funds), and all the estate, right, title, interest, property, possession, claim
and demand whatsoever at law, as well as in equity, of Borrower of, in and to
the same; reserving only the right to Borrower to collect the same so long as
Borrower is not in Default, as defined in 2.01 hereunder.

 

2

--------------------------------------------------------------------------------


 

TO HAVE AND TO HOLD the Premises and all parts, rights, members and
appurtenances thereof, to the use, benefit and behoof of Lender and the
successors and assigns of Lender, IN FEE SIMPLE forever; and Borrower covenants
that Borrower is lawfully seized and possessed of the Premises as aforesaid, and
has good right to convey the same, that the same are unencumbered except for
those matters (hereinafter referred to as the “Permitted Encumbrances”)
expressly set forth in Exhibit “B” attached hereto and by this reference made a
part hereof, and that Borrower does warrant and will forever defend the title
thereto against the claims of all person whomsoever, except as to the Permitted
Encumbrances.

 

This Deed is intended to operate and is to be construed as a deed passing the
title to the Premises to Lender and is made under those provisions of the
existing laws of the State of Georgia relating to deeds to secure debt, and not
as a mortgage, and is given to secure the payment of the following described
indebtedness (hereinafter referred to collectively as the “Indebtedness”):

 

(a)           The debt evidenced by that certain promissory note (hereinafter
referred to as the “Note”) dated of even date herein, made by CP Property
Holdings, LLC to the order of Lender in the principal face amount of Two Million
Thirty Four Thousand and No/100 Dollars ($2,034,000.00), with the final payment
being due on or before OCTOBER 1, 2031, together with any and all renewals,
modifications, consolidations and extensions of the indebtedness evidenced by
the Note;

 

(b)           Any and all additional advances made by Lender to protect or
preserve the Premises or the security interest created hereby on the Premises,
or for taxes, assessments or insurance premiums as hereinafter provided or for
performance of any of Borrower’s obligations hereunder or for any other purpose
provided herein (whether or not the original Borrower remains the owner of the
Premises at the time of such advances); and

 

(c)           Any and all other indebtedness now owing or which may hereafter be
owing by Borrower to Lender, now existing or hereafter coming into existence,
however and whenever incurred or evidenced, whether express or implied, direct
or indirect, absolute or contingent, or due or to become due, and all renewals,
modifications, consolidations and extensions thereof.

 

Should the Indebtedness be paid according to the tenor and effect thereof when
the same shall become due and payable, and should Borrower perform all covenants
herein contained in a timely manner, then this Deed shall be canceled and
surrendered.

 

Borrower hereby further covenants and agrees with Lender as follows:

 

ARTICLE I

 

1.01         Payment of Indebtedness.  Borrower shall pay the Note according to
the tenor thereof and the remainder of the Indebtedness promptly as the same
shall become due.

 

3

--------------------------------------------------------------------------------


 

1.02         Taxes, Liens and Other Charges.

 

(a)           Borrower shall pay, on or before the due date thereof, all taxes,
assessments, levies, license fees, permit fees and all other charges (in each
case whether general or special, ordinary or extraordinary, or foreseen or
unforeseen) of every character whatsoever (including all penalties and interest
thereof) now or hereafter levied, assessed, confirmed or imposed on, or in
respect of, or which may be a lien upon, the Premises, or any part thereof, or
any estate, right or interest therein, or upon the rents, issues, income or
profits thereof, and shall submit to Lender such evidence of the due and
punctual payment of all such taxes, assessments and other fees and charges as
Lender may require in writing.

 

(b)           Borrower shall pay, on or before the due date thereof, all taxes,
assessments, charges, expenses, costs and fees which may now or hereafter be
levied upon, or assessed or charged against, or incurred in connection with, the
Note, the other Indebtedness, this Deed or any other instrument now or hereafter
evidencing, securing or otherwise relating to the Indebtedness, and shall submit
to Lender such evidence of the due and punctual payment of all such taxes,
assessments, charges, expenses, costs and fees as Lender may require in writing.

 

(c)           Borrower shall pay, on or before the due date thereof:  (i) all
premiums on policies of insurance covering, affecting or relating to the
Premises, as required pursuant to Paragraph 1.03; (ii) all premiums on life
insurance policies, if any, collaterally assigned or to be collaterally assigned
to Lender; (iii) all premiums for mortgage insurance, if this Deed and the Note
are so insured; and (iv) all ground rentals, other lease rentals and other sums,
if any, owing by Borrower and becoming due under any lease or rental contract
affecting the Premises.  Borrower shall submit to Lender such evidence of the
due and punctual payment of all such premiums, rentals and other sums as Lender
may require in writing.

 

(d)           In the event of the passage of any state, federal, municipal or
other governmental law, order, rule or regulation, subsequent to the date
hereof, in any manner changing or modifying the laws now in force governing the
taxation of deeds to secure debt or security agreements or debts secured thereby
or the manner of collecting such taxes so as to adversely affect Lender,
Borrower will pay any such tax on or before the due date thereof. If Borrower
fails to make such prompt payment or if, in the opinion of Lender, any such
state, federal, municipal, or other governmental law, order, rule or regulation
prohibits Borrower from making such payment or would penalize Lender if Borrower
makes such payment or if, in the opinion of Lender, the making of such payment
might result in the imposition of interest beyond the maximum amount permitted
by applicable law, then the entire balance of the Indebtedness and all interest
accrued thereon shall, at the option of Lender, become immediately due and
payable.

 

1.03         Insurance.

 

(a)           Borrower shall procure for, deliver to and maintain for the
benefit of Lender during the term of this Deed, original paid up insurance
policies of such insurance companies, in such amounts, in such form and
substance, and with such expiration dates as are acceptable to Lender and
containing non-contributory standard mortgagee clauses, their equivalent or a
satisfactory mortgagee loss payable endorsement in favor of Lender, providing
the following types of insurance covering the Premises and in the interest and
liabilities incident to the ownership, possession and operation thereof: 
(i) insurance against loss or damage by fire, lightning, windstorm, hail,

 

4

--------------------------------------------------------------------------------


 

explosion, riot, riot attending a strike, civil commotion, aircraft, vehicles,
smoke, vandalism and malicious mischief and against such other hazard as, under
good insurance practices, from time to time are insured against for properties
of similar character and location, the amount of which insurance shall be not
less than the greater of (A) the balance of the Indebtedness or (B) one hundred
percent (100%) of the full replacement cost of the Premises without deduction
for depreciation, and which policies of insurance shall contain satisfactory
replacement cost endorsements; (ii) when obtainable from the United States of
America or any agency or instrumentality thereof, war risk insurance in the
maximum amount available up to an amount equal to the replacement cost of the
Premises; (iii) such other insurance on the Premises or any replacements or
substitutions therefore and in such amounts as may from time to time be
reasonably required by Lender against other insurable casualties which at the
time are commonly insured against in the case of properties of similar character
and location due regard being given to the height and type of the improvements,
their construction, location, use and occupancy, or any replacements or
substitutions therefore.

 

(b)           Lender is hereby authorized and empowered, at its option, to
adjust or compromise any loss under any insurance policies maintained pursuant
to this Paragraph 1.03, and to collect and receive the proceeds from any such
policy or policies. Each insurance company is hereby authorized and directed to
make payment for all such losses directly to Lender, instead of to Borrower and
Lender jointly.  In the event any insurance company fails to disburse directly
and solely to Lender but disburses instead either solely to Borrower or to
Borrower and Lender jointly, Borrower agrees immediately to endorse and transfer
such proceeds to Lender.  Upon the failure of Borrower to endorse and transfer
such proceeds as aforesaid, Lender may execute such endorsements or transfers
for and in the name of Borrower and Borrower hereby irrevocably appoints Lender
as Borrower’s agent and attorney-in-fact so to do.  After deducting from said
insurance proceeds all of its expenses incurred in the collection and
administration of such sums, including reasonable attorney’s fees actually
incurred, Lender may apply the net proceeds or any part thereof, at its option;
(i) to the payment of the Indebtedness, whether or not due and in whatever order
Lender elects; (ii) to the repair and/or restoration of the Premises, and/or
(iii) for any other purposes or objects for which Lender is entitled to advance
funds under this Deed, all without affecting the security interest created by
this Deed; and any balance of such monies then remaining shall be paid to
Borrower or the person or entity lawfully entitled thereto.  Lender shall not be
held responsible for any failure to collect any insurance proceeds due under the
terms of any policy regardless of the cause of such failure.

 

(c)           At least thirty (30) days prior to the expiration date of each
policy maintained pursuant to this Paragraph 1.03, a renewal or replacement
thereof satisfactory to Lender shall be delivered to Lender.  Borrower shall
deliver to Lender receipts evidencing the payment for all such insurance
policies and renewals or replacements.  The delivery of any insurance policies
hereunder shall constitute an assignment of all unearned premiums as further
security hereunder.  In the event of the foreclosure of this Deed or any other
transfer of title to the Premises in extinguishment or partial extinguishment of
the Indebtedness, all right, title and interest of Borrower in and to all
insurance policies then in force shall pass to the purchaser or to Lender, as
the case may be, and Lender is hereby irrevocably appointed by Borrower as
attorney- in-fact for Borrower to assign any such policy to said purchaser or to
Lender, as the case may be, without accounting to Borrower for any unearned
premiums thereon.

 

5

--------------------------------------------------------------------------------


 

1.04         Monthly Deposits.  Upon Default, at the option of Lender and
further to secure the payment of the taxes and assessments referred to in
Paragraph 1.02 and the premiums on the insurance referred to in Paragraph 1.03,
Borrower shall deposit with Lender, on the due date of each installment under
the Note, such amounts as, in the estimation of Lender, shall be necessary to
pay such charges as they become due; said deposits to be held by Lender, free of
interest, and free of any liens or claims on the part of creditors of Borrower
and as part of the security of Lender, and to be used by Lender to pay current
taxes and assessments and insurance premiums on the Premises as the same accrue
and are payable.  Payment from said sums for said purposes shall be made by
Lender at its discretion and may be made even though such payments will benefit
subsequent owners of the Premises.  Said deposits shall not be, nor be deemed to
be, trust funds but may be commingled with the general funds of Lender.  If said
deposits are insufficient to pay the taxes and assessments and insurance
premiums in full as the same become payable, Borrower will deposit with Lender
such additional sum or sums as may be required in order for Lender to pay such
taxes and assessments and insurance premiums in full.  Upon any default in the
provisions of this Deed or the Note, or any instrument evidencing, securing or
in any way related to the Indebtedness, Lender may, at its option, apply any
money in the fund resulting from said deposits to the payment of the
Indebtedness in such manner as it may elect.

 

1.05         Condemnation.  If all or any material portion (“material portion”
to be reasonably determined by Lender) of the Premises shall be damaged or taken
through condemnation (which terms when used in this Deed shall include any
damage or taking by any governmental or quasi-governmental authority and any
transfer by private sale in lieu thereof), either temporarily or permanently,
then the entire Indebtedness shall, at the option of Lender, immediately become
due and payable.  Borrower, immediately upon obtaining knowledge of the
institution, or the proposed, contemplated or threatened institution, of any
action or proceeding for the taking through condemnation of the Premises or any
part thereof will notify Lender, and Lender is hereby authorized, at its option,
to commence, appear in and prosecute, through counsel selected by Lender, in its
own or in Borrower’s name, any action or proceeding relating to any
condemnation, and to settle or compromise any claim in connection therewith. 
All such compensation, awards, damages, claims, rights of action and proceeds
and the right thereto are hereby assigned by Borrower to Lender, and Lender is
authorized, at its option, to collect and receive all such compensation, awards
or damages and to give proper receipts and acquattances therefor without any
obligation to question the amount of any such compensation, awards or damages. 
After deducting from said condemnation proceeds all of its expenses incurred in
the collection and administration of such sums, including reasonable attorney’s
fees actually incurred, Lender may apply the net proceeds or any part thereof,
at its option, (i) to the payment of the Indebtedness, whether or not due and in
whatever order Lender elects, (ii) to the repair and/or restoration of the
Premises and/or (iii) for any other purposes or objects for which Lender is
entitled to advance funds under this Deed, all without affecting the security
interest created by this Deed, and any balance of such monies then remaining
shall be paid to Borrower or any other person or entity lawfully entitled
thereto.  Borrower agrees to execute such further assignments of any
compensation, awards, damages, claims, rights of action and proceeds as Lender
may require.  If prior to the receipt by Lender of such award or proceeds, the
Premises shall have been sold on foreclosure of this Deed, or under the power of
sale herein granted, Lender shall have the right to receive such award or
proceeds to the extent of any unpaid Indebtedness following such sale, with
legal interest thereon, whether or not a

 

6

--------------------------------------------------------------------------------


 

deficiency judgment on this Deed or the Note shall have been sought or
recovered, and to the extent of reasonable counsel fees, costs and disbursements
actually incurred by Lender in connection with the collection of such award or
proceeds.

 

1.06         Care of Premises.

 

(a)           Borrower will keep the buildings, parking areas, roads and
walkways, recreational facilities, landscaping and all other improvements of any
kind now or hereafter erected on the Land or any part thereof in good condition
and repair, will not commit or suffer any waste and will not do or suffer to be
done anything which would or could increase the risk of fire or other hazard to
the Premises or any other part thereof or which would or could result in the
cancellation of any insurance policy carried with respect to the Premises.

 

(b)           Borrower will not remove, demolish or alter the structural
character of any improvement located on the Land without the written consent of
Lender.

 

(c)           If the Premises or any part thereof is damaged by fire or other
cause, Borrower will give immediate written notice thereof to Lender.

 

(d)           Lender or its representative is hereby authorized to enter upon
and inspect the Premises at any time during normal business hours.

 

(e)           Borrower will promptly comply with all present and future laws,
ordinances, rules and regulations of any governmental authority affecting the
Premises or any part thereof.

 

(f)            If all or any part of the Premises shall be damaged by fire or
other casualty, Borrower will promptly restore the Premises to the equivalent of
its original condition; and if a part of the Premises shall be damaged through
condemnation, Borrower will promptly restore, repair or alter the remaining
portions of the Premises in a manner reasonably satisfactory to Lender. 
Notwithstanding the foregoing, Borrower shall not be obligated so to restore,
repair or alter unless in each instance, Lender agrees to make available to
Borrower (pursuant to a procedure satisfactory to Lender) any net insurance or
condemnation proceeds actually received by Lender hereunder in connection with
such casualty loss or condemnation, to the extent such proceeds are required to
defray the expense of such restoration, repair or alteration; provided, however,
that the insufficiency of any such insurance or condemnation proceeds to defray
the entire expense of restoration, repair or alteration shall in no way relieve
Borrower of its obligation to restore, repair or alter.  In the event all or any
portion of the Premises shall be damaged or destroyed by fire or other casualty
or by condemnation, Borrower shall promptly deposit with Lender a sum equal to
the amount by which the estimated cost of the restoration of the Premises (as
determined by Lender in its good faith judgment) exceeds the actual net
insurance or condemnation proceeds with respect to such damage or destruction.

 

1.07         Leases, Contracts, Etc.

 

(a)           As additional collateral and further security for the
Indebtedness, Borrower does hereby assign to Lender Borrower’s interest in any
and all leases, tenant contracts, rental agreements,

 

7

--------------------------------------------------------------------------------


 

franchise agreements, management contracts, construction contracts, and other
contracts, licenses and permits now or hereafter affecting the Premises, or any
part thereof, and Borrower agrees to execute and deliver to Lender such
additional instruments, in form and substance reasonably satisfactory to Lender,
as may hereafter be requested by Lender further to evidence and confirm said
assignment; provided, however, that acceptance of any such assignment shall not
be construed as a consent by Lender to any lease, tenant contract, rental
agreement, franchise agreement, management contract, construction contract, or
other contract, license or permit, or to impose upon Lender any obligation with
respect thereto.  Without first obtaining on each occasion the written approval
of Lender, Borrower shall not cancel or permit the cancellation of any such
lease, tenant contract, rental agreement, franchise agreement, management
contract, construction contract, or other contract, license or permit, or to
impose upon Lender any obligation with respect thereto.  Without first obtaining
on each occasion the written approval of Lender, Borrower shall not cancel or
permit the cancellation of any such lease, tenant contract, rental agreement,
franchise agreement, management contract, construction contract or other
contract, license or permit, or modify any of said instruments, or accept, or
permit to be made, any prepayment of any installment of rent fees thereunder
(except for security deposits and the usual prepayment of rent which results
from the acceptance by a landlord on the first day of each month of the rent for
that month). Borrower shall faithfully keep and perform, or cause to be kept and
performed, all of the covenants, conditions and agreements contained in each of
said instruments, now or hereafter existing, on the part of Borrower to be kept
and performed and shall at all time do all things necessary to compel
performance by each other party to said instruments of all obligations,
covenants and agreements by such other party to be performed thereunder.

 

(b)           Borrower shall not execute any assignment of the income, rents,
issues or profits, or any part thereof, from the Premises unless Lender shall
first consent to such assignment and unless such assignment shall expressly
provide that it is subordinate to the assignment contained in this Deed and any
assignment executed pursuant hereto or concerning the Indebtedness.

 

(c)           Borrower shall furnish to Lender, within ten (10) days after a
request by Lender to do so, a sworn statement setting forth the names of all
lessees and tenants of the Premises, the terms of their respective leases,
tenant contracts or rental agreements, the space occupied, and the rentals
payable thereunder, and stating whether any defaults, off-sets or defenses exist
under or in connection with any of said leases, tenant contracts or rental
agreements.  Any and all leases, tenant contracts and rental agreements
affecting the Premises shall provide for giving by the lessees or tenants
thereunder of certificates with respect to the status of such lease, tenant
contracts or rental agreements, and Borrower shall exercise Borrower’s right to
request such certificates within five (5) days of any demand therefore by
Lender.

 

(d)           Each lease, tenant contract and rental agreement pertaining to the
Premises, or any part thereof, shall provide that, in the event of the
enforcement by Lender of the remedies provided by law or by this Deed, the
lessee or tenant thereunder will, upon request of Lender or any other person or
entity succeeding to the interest of Lender as a result of such enforcement,
automatically become the lessee or tenant of Lender or said
successor-in-interest, without change in the terms or other provisions of said
lease, tenant contract or rental agreement; provided, however, that neither
Lender nor any such successor-in-interest shall be bound by (i) any payment of
rental or additional rental for more than one (1) month in advance, except
prepayments in the nature of security for the

 

8

--------------------------------------------------------------------------------


 

performance by said lessee or tenant of its obligations under said lease, tenant
contract or rental agreement (and then only if such prepayments have been
deposited with and are under the control of Lender); or (ii) any amendment or
modification of said lease, tenant contract or rental agreement made without the
express written consent of Lender or said successor in interest.  Each lease,
tenant contract and rental agreement pertaining to the Premises shall also
provide that, upon request by said successor in interest, the lessee or tenant
thereunder shall deliver an instrument or instruments confirming such
attornment.

 

(e)           Notwithstanding any other provisions of this Deed, Borrower shall
not hereafter enter into any lease, tenant contract, rental agreement, franchise
agreement, management contract or other contract, license or permit affecting
the Premises, or any part thereof, without the prior written consent of Lender
and except upon the following conditions; (i) each such instrument shall contain
a provision that the rights of the parties thereunder are expressly subordinate
to all of the rights and title of Lender under this Deed; (ii) any such
instrument shall contain a provision whereby the parties thereunder expressly
recognize and agree that, notwithstanding such subordination, Lender may sell
the Premises in the manner provided in Article II, and thereby, at the option of
Lender, sell the same subject to such instrument, and (iii) at or prior to the
time of execution of any such instrument, Borrower shall, as a condition to such
execution, procure from the other party or parties thereto an agreement in favor
of Lender, in form and substance reasonably satisfactory to Lender, under which
such party or parties agree to be bound by the provisions of Article II,
regarding the manner in which Lender may foreclosure or exercise the power of
sale under this Deed.

 

1.08         Security Agreement.

 

Borrower hereby grants to Lender a security interest in all of the Property
which constitutes personal property or fixtures.  In addition to its rights
hereunder or otherwise, Lender shall have all of the rights of a secured party
under the Uniform Commercial Code of Georgia, or under the Uniform Commercial
Code in force in any other state to the extent the same is applicable law.

 

With respect to the equipment and fixtures referred to or described in this
Deed, or in any way connected with the use and enjoyment of the Premises, this
Deed is hereby made and declared to be a security agreement as a part of the
Premises, in compliance with the provisions of the Uniform Commercial Code as
enacted in the State of Georgia.  Upon request by Lender, at any time and from
time to time, a financing statement or statements reciting this Deed to be a
security agreement affecting all of such property shall be executed by Borrower
and Lender and appropriately filed.  The remedies for any violation of the
covenants, terms and conditions of the security agreement contained in this Deed
shall be (i) as prescribed herein, or (ii) as prescribed by general law, or
(iii) as prescribed by the specific statutory consequences now or hereafter
enacted and specified in said Uniform Commercial Code, all at Lender’s sole
election.  Borrower and Lender agree that the filing of any such financing
statement or statements in the records normally having to do with personal
property shall not in any way affect the agreement of Borrower and Lender that
everything used in connection with the production of income from the Premises or
adapted for use therein or which is described or reflected in this Deed, is, and
at all times and for all purposes and in all proceedings, both legal or
equitable, shall be, regarded as part of the real estate conveyed hereby
regardless of whether (i) any such item is physically attached to the
improvements, (ii) serial numbers are used for the better identification of
certain items capable of

 

9

--------------------------------------------------------------------------------


 

being thus identified in an exhibit to this Deed, or (iii) any such item is
referred to or reflected in any such financing statement or statements so filed
at any time. Similarly, the mention in any such financing statement or
statements of the rights in and to (i) the proceeds of any fire and/or hazard
insurance policy, or (ii) any award in eminent domain proceedings for a taking
or for loss of value, or (iii) Borrower’s interest as lessor in any present or
future lease or rights to income growing out of the use and/or occupancy of the
Premises, whether pursuant to lease or otherwise, shall not in any way alter any
of the rights of Lender as determined by this Deed or affect the priority of
Lender’s security interest granted hereby or by any other recorded document, it
being understood and agreed that such mention in such financing statement or
statements is solely for the protection of Lender in the event any court shall
at any time hold with respect to the foregoing clauses (i), (ii) or (iii) of
this sentence, that notice of Lender’s priority of interest, to be effective
against a particular class of persons, must be filed in the Uniform Commercial
Code records.

 

1.09         Further Assurances; After-Acquired Property.  At any time, and from
time to time, upon request by Lender, Borrower will make, execute and deliver,
or cause to be made, executed and delivered, to Lender and, where appropriate,
cause to be recorded and/or filed and from time to time thereafter to be
re-recorded and/or refiled at such time and in such offices or places as shall
be deemed desirable by Lender, any and all such other and further deeds to
secure debt, mortgages, deeds of trust, security agreements, financing
statements, continuation statements, instrument of further assurance,
certificates and other documents as may, in the opinion of Lender, be necessary
or desirable in order to effectuate, complete or perfect, or to continue and
preserve (i) the obligation of Borrower under the Note and under this Deed and
(ii) the security interest created by this Deed as a first and prior security
interest upon and security title in and to all of the Premises, whether now
owned or hereafter acquired by Borrower. Upon any failure by Borrower so to do,
Lender may make, execute, record, file, re-record and/or refile any and all such
deeds to secure debt, security agreements, financing statements, continuation
statements, instruments, certificates and documents for and in the name of
Borrower, and Borrower hereby irrevocably appoints Lender the agent and
attorney-in-fact of Borrower so to do.  The security title of this Deed and the
security interest created hereby will automatically attach, without further act,
to all after-acquired property attached to and/or used in the operation of the
Premises or any part thereof.

 

1.10         Expenses.  Borrower will pay or reimburse Lender, upon demand
therefore, for all reasonable attorney’s fees actually incurred, costs and
expenses actually incurred by Lender in any suit, action, legal proceeding or
dispute of any kind in which Lender is made a party or appears as party
plaintiff or defendant, affecting the Indebtedness, this Deed or the interest
created herein, or the Premises, including, but not limited to, the exercise of
the power of sale contained in this Deed, any condemnation action involving the
Premises or any action to protect the security hereof, and any such amounts paid
by Lender shall be added to the Indebtedness and shall be secured by this Deed.

 

1.11         Estoppel Affidavit.  Borrower, upon ten (10) days’ prior written
notice, shall furnish Lender a written statement, duly acknowledged, setting
forth the unpaid principal of, and interest on, the Indebtedness, stating
whether or not any offsets or defenses exist against the Indebtedness, or any
portion thereof, and, if such offsets or defenses exist, stating in detail the
specific acts relating to each such offset or defense.

 

10

--------------------------------------------------------------------------------


 

1.12         Subrogation.  To the full extent of the Indebtedness, Lender is
hereby subrogated to the liens, claims and demands, and to the rights of the
owners and holders of each and every lien, claim, demand and other encumbrance
on the Premises which is paid or satisfied, in whole or in part, out of the
proceeds of the Indebtedness, and the respective liens, claims, demands and
other encumbrances shall be, and each of them is hereby, preserved and shall
pass to and be held by Lender as additional collateral and further security for
the Indebtedness, to the same extent they would have been preserved and would
have been passed to and held by Lender had they been duly and legally assigned,
transferred, set over and delivered unto Lender by assignment, notwithstanding
the fact that any instrument providing public notice of the same may be
satisfied and canceled of record.

 

1.13         Books, Records, Accounts and Annual Reports.  Borrower shall keep
and maintain or shall cause to be kept and maintained, at Borrower’s cost and
expense and in accordance with generally accepted accounting principles, proper
and accurate books, records and accounts reflecting all items of income and
expense in connection with the operation of the Premises and in connection with
any services, equipment or furnishings provided in connection with the operation
of the Premises.  Lender, by Lender’s agents, accountants and attorneys, shall
have the right from time to time to examine such books, records and accounts at
the office of Borrower or such other person or entity maintaining such books,
records and accounts, to make copies or extracts thereof as Lender shall desire
and to discuss Borrower’s affairs, finances and accounts with Borrower and with
the officers and principals of Borrower, at such reasonable times as may be
requested by Lender. Borrower will furnish to Lender annually within one hundred
twenty (120) days after the end of Borrower’s fiscal year a financial statement
(audited if requested by Lender) for the Premises for such fiscal year prepared
by an independent certified public accountant satisfactory to Lender containing
a profit and loss statement and all supporting schedules covering the operation
of the Premises, in reasonable detail, prepared in accordance with generally
accepted accounting standards consistently applied and accompanied by the
unqualified opinion and certification of such independent certified public
accountant (and if audited, who shall have examined and certified the accuracy
of such audit); and Borrower will furnish to Lender, at any time within thirty
(30) days after demand by Lender, unaudited statements, certified by Borrower’s
principal financial or accounting officer, covering such financial matters as
Lender may reasonably request, including, without limitation, monthly operating
statements with respect to the Premises.

 

1.14         Limit of Validity.  If from any circumstances whatsoever,
fulfillment of any provision of this Deed or the note, at the time performance
of such provision shall be due, shall involve transcending the limit of validity
presently prescribed by any applicable usury statute or any other applicable
law, with regard to obligations of like character and amount, then, ipso facto,
the obligation to be fulfilled shall be reduced to the limit of such validity,
so that in no event shall any exaction be possible under this Deed or under the
Note that is in excess of the current limit of such validity, but such
obligation shall be fulfilled to the limit of such validity.  The provisions of
this Paragraph 1.14 shall control every other provision of this Deed and of the
Note.

 

1.15         No Default Affidavits.  At Lender’s request, all payments under the
Note or hereunder shall be accompanied by the affidavit of Borrower or a
principal financial or accounting officer of Borrower, dated within five
(5) days of delivery of such payment to Lender, swearing that he knows of no
Default (as hereinafter defined), nor of any circumstance which after notice or
lapse

 

11

--------------------------------------------------------------------------------


 

of time or both would constitute a Default, which has occurred and is continuing
or, if any such Default has occurred and is continuing, specifying the nature
and period of existence thereof and the action Borrower has taken or proposes to
take with respect thereto and, except as otherwise specified, stating that
Borrower has fulfilled all of Borrower’s obligations under this Deed which are
required to be fulfilled on or prior to the date of such affidavit.

 

1.16         Use and Management of Premises.  Borrower shall at all times
operate the Premises as a healthcare facility.  Borrower shall not be permitted
to alter or change the use of the Premises or to abandon the Premises without
the prior written consent of Lender.

 

1.17         Conveyance of Premises.  Borrower hereby acknowledges to Lender
that (i) the identity and expertise of Borrower were and continue to be material
circumstances upon which Lender has relied in connection with, and which
constitute valuable consideration to Lender for, the extending to Borrower of
the Indebtedness evidenced by the Note and (ii) any change in such identity or
expertise could materially impair or jeopardize the security for the payment of
the Note granted to Lender by this Deed.  Borrower therefore covenants and
agrees with Lender, as part of the consideration for the extending to Borrower
of the indebtedness evidenced by the Note, that Borrower shall not encumber,
pledge, convey, transfer or assign any or all of its interest in the Premises
(or any interest in or all of the interest in Borrower if Borrower is a
corporation, partnership or some other entity) without the prior written consent
of Lender.  If Borrower does so encumber, pledge, convey, transfer or assign any
or all of its interest in the Premises (or in Borrower) without the prior
written consent of Lender, then Lender may, at Lender’s option, declare the
Indebtedness to be immediately due and payable.

 

1.18         Acquisition of Collateral.  Borrower shall not acquire any portion
of the personal property covered by this Deed subject to any security interest,
conditional sales contract, title retention arrangement or other charge or lien
taking precedence over the security title and lien of this Deed.

 

1.19         Junior Financing.  Borrower shall not without the prior written
consent of Lender incur any additional indebtedness or create or permit to be
created or to remain, any mortgage, pledge, lien, lease, encumbrance or charge
on, or conditional sale or other title retention agreement, whether prior or
subordinate to the liens of this Deed with respect to the Premises or any part
thereof or income therefrom other than the Deed herein and the Permitted
Encumbrances.

 

1.20         Hazardous Materials.

 

(a)           Borrower represents, warrants and agrees that (i) neither Borrower
nor, to the best knowledge of Borrower, any other person has used or installed
any Hazardous Material (as hereinafter defined) on, from or affecting the
Premises or received any notice from any governmental agency, entity or other
person with regard to Hazardous Materials on, from or affecting the Premises;
(ii) neither Borrower nor, to the best knowledge of Borrower, any other person
has violated any applicable Environmental Laws (as hereinafter defined) relating
to or affecting the Premises or any other property owned by Borrower; (iii) the
Premises are presently in compliance with all Environmental Laws, and there are
no facts or circumstances presently existing upon or under the Premises, or
relating to the Premises, which may violate any applicable

 

12

--------------------------------------------------------------------------------


 

Environmental Laws, and there is not now pending or, to the best knowledge of
the Borrower, threatened any action, suit, investigation or proceeding against
Borrower or the Premises (or against any other party relating to the Premises)
seeking to enforce any right or remedy under any of the Environmental Laws;
(iv) the Premises Property shall be kept free of Hazardous Materials, and shall
not be used to generate, manufacture, refine, transport, treat, store, handle,
dispose, transfer, produce, or process Hazardous Materials; (v) Borrower shall
not cause or permit the installation of Hazardous Materials in, on, over or
under the Premises or a Release (as hereinafter defined) of Hazardous Materials
onto or from the Premises or suffer the presence of Hazardous Materials in, on,
over or under the Premises; (vi) Borrower shall comply with, and ensure
compliance by all other parties with, all applicable Environmental Laws relating
to or affecting the Premises, and Borrower shall keep the Premises free and
clear of any liens imposed pursuant to any applicable environmental Laws, all at
Borrower’s sole cost and expense; (vii) Borrower has obtained and will at all
times continue to obtain and/or maintain all licenses, permits and/or other
governmental or regulatory actions necessary to comply with the Environmental
Laws (the “Permits”) and Borrower is and will continue to be and at all times
remain in full compliance with the terms and provisions of the Permits;
(viii) there has been no Release of any Hazardous Materials on or form the
Premises, whether or not such Release emanated from the land or any contiguous
real estate; and (ix) Borrower shall immediately give Lender oral and written
notice in the event that Borrower receives any notice from any governmental
agency, entity, or any other party with regard to Hazardous Materials on, from
or affecting the Premises and Borrower shall conduct and complete all
investigations, studies, sampling, and testing, and all remedial, removal, and
other actions necessary to clean up and remove all Hazardous Materials on, from
or affecting the Premises in accordance with all applicable Environmental Laws.

 

(b)           For purposes of this Deed:  (i) “Hazardous Material” or “Hazardous
Materials” means and includes petroleum products and gas products, flammable
explosives, radioactive materials, asbestos or any material containing asbestos,
polychlorinated biphenyls, and/or any hazardous, toxic or dangerous waste,
substance or material defined as such, or as a Hazardous Substance or any
similar term, by, in or for the purposes of the Environmental Laws, including,
without limitation Section 101(14) of CERCLA (as hereinafter defined);
(ii) “Release” shall have the meaning given such term, or any similar term, in
the Environmental Laws, including, without limitation, Section 101(22) of
CERCLA; and (iii) “Environmental Law” or “Environmental Laws” shall mean any
“Super Fund” or Super Lien” law, or any other federal, state or local statute,
law, ordinance, code, rule, regulation, order or decree, regulating, relating to
or imposing liability or standards of conduct concerning any Hazardous Materials
as may now or at any time hereafter be in effect, including, without limitation,
the following, as the same may be amended or replaced from time to time, and all
regulations promulgated thereunder or in connection therewith: the Super Fund
Amendments and Reauthorization Act of 1986 (“SARA”); the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (“CERCLA”); the
Clean Air Act (“CAA”); the Clean Water Act (“CWA”); the Toxic Substances Control
Act (“TSCA”); the Solid Waste Disposal Act (“SWDA”), as amended by the Resource
Conservation and Recovery Act (“RCRA”); the Hazardous Waste Management System;
and the Occupational Safety and Health Act of 1970 (“OSHA”).  The obligations
and liabilities of Borrower under this Paragraph 2.04 shall survive the exercise
of power of sale under or foreclosure of this Deed, the delivery of a deed in
lieu of foreclosure, the cancellation or release of record of this Deed, and/or
the payment and cancellation of the Note.

 

13

--------------------------------------------------------------------------------


 

ARTICLE II

 

2.01         Default.  The terms “Default” or “Defaults”, wherever used in this
Deed, shall mean any one or more of the following events:

 

(a)           Failure by Borrower to pay as and when due and payable any portion
of the Indebtedness; or

 

(b)           Failure by Borrower duly to observe or perform any other term,
covenant, condition or agreement of this Deed; or

 

(c)           Failure by Borrower duly to observe or perform any term, covenant,
condition or agreement in any loan agreement, assignment of lease or any other
agreement now or hereafter evidencing, securing or otherwise relating to the
Note or this Deed or the Indebtedness; or

 

(d)           The occurrence of a default or event of default under any loan
agreement, assignment of leases or any other agreement now or hereafter
evidencing, securing or otherwise related to the Note or this Deed or the
Indebtedness; or

 

(e)           Any warranty of Borrower contained in this Deed, or in any loan
agreement, assignment of leases or any other agreement now or hereafter
evidencing or securing or otherwise relating to the Note or this Deed or the
Indebtedness which proves to be untrue or misleading in any material respect; or

 

(f)            The filing by Borrower or any endorser or guarantor of the Note
of a voluntary petition in bankruptcy or the filing by Borrower or any such
endorser or guarantor of any petition or answer seeking or acquiescing in any
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief for itself under any present or future federal,
state or other law or regulation relating to bankruptcy, insolvency or other
relief for debtors, or Borrower’s or any such endorser’s or guarantor’s seeking
or consenting to or acquiescing in the appointment of any trustee, receiver or
Liquidator of Borrower, such endorser or guarantor, or of all or any substantial
part of the Premises or of any other property or assets of Borrower, such
endorser or guarantor, or of any or all of the income, rents, issues, profits or
revenues thereof, or the making by Borrower, or any such endorser or guarantor,
of any general assignment for the benefit of creditors, or the admission in
writing by Borrower, or for any such endorser or guarantor, of its inability to
pay its debts generally as they become due or the commission by Borrower or any
such endorser or guarantor of an act of bankruptcy; or

 

(g)           The filing of a petition against Borrower, or any endorser or
guarantor of the Note, seeking any reorganization arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future federal, state or other law or regulation relating to bankruptcy,
insolvency or other relief for debtors, or the appointment of any trustee,
receiver or liquidator of Borrower, or of any such endorser or guarantor or of
all of the income, rents, issues, profits or revenues thereof unless such
petition shall be dismissed within thirty (30) days after such filing, but in
any event prior to the entry of an order, judgment or decree approving such
petition; or

 

14

--------------------------------------------------------------------------------


 

(h)           The Premises are subjected to actual or threatened waste or any
part thereof is removed, demolished or altered without the prior written consent
of Lender; or

 

(i)            Borrower or any endorser or guarantor of the Note (if a
corporation) is liquidated or dissolved or its charter expires or is revoked, or
Borrower or such endorser or guarantor (if a partnership or business
association) is dissolved or partitioned, or Borrower or such endorser or
guarantor (if a trust) is terminated or expires, or Borrower or such endorser or
guarantor (if an individual) dies.

 

(j)            The filing of any federal tax lien or claim of lien for labor or
material is filed of record against Borrower or the Premises and same not being
removed by payment in full or bond within thirty (30) days from date of
recording.

 

Upon the occurrence of any Event of Default as defined in this Agreement and any
of the Loan Documents, (i) Lender shall give written notice to Borrower of a
monetary default hereunder, and Borrower shall have a period of ten (10) days
thereafter to cure such monetary default, and (ii) Lender shall give written
notice to Borrower of a non-monetary default hereunder and Borrower shall have a
period of thirty (30) days thereafter to cure such non-monetary default
(provided, however, that the Lender shall have no obligation to provide more
than three (3) written default notices to the Borrower, within any given
calendar year).

 

2.02         Acceleration of Maturity.  If a Default shall have occurred, then
the entire Indebtedness shall, at the option of Lender, immediately become due
and payable without notice or demand, time being of the essence of this Deed;
and no omission on the part of Lender to exercise such option when entitled to
do so shall be construed as a waiver of such right.

 

2.03         Right to Enter and Take Possession.

 

(a)           If a Default shall have occurred, Borrower, upon demand of Lender,
shall forthwith surrender to Lender the actual possession of the Premises and
if, and to the extent, permitted by law, Lender itself, or by such officers or
agents as it may appoint, may enter and take possession of all of the Premises
without the appointment of a receiver, or an application therefore, and may
exclude Borrower and its agents and employees wholly therefrom, and may have
joint access with Borrower to the books, papers and accounts of Borrower.

 

(b)           If Borrower shall for any reason fail to surrender or deliver the
Premises or any part thereof after such demand by Lender, Lender may obtain a
judgment or decree conferring upon Lender the right to immediate possession of
the Premises to Lender, and Borrower hereby specifically covenants and agrees
that Borrower will not oppose, contest or otherwise hinder or delay Lender in
any action or proceeding by Lender to obtain such judgment or decree.  Borrower
will pay to Lender upon demand, all reasonable expenses actually incurred of
obtaining such judgment or decree, including reasonable compensation to Lender,
its attorneys and agents, and all such expenses and compensation shall, until
paid, become part of the Indebtedness and shall be secured by this Deed.

 

15

--------------------------------------------------------------------------------


 

(c)           Upon every such entering upon or taking possession, Lender may
hold, store, use, operate, manage and control the Premises and conduct the
business thereof, and, from time to time (i) make all necessary and proper
maintenance, repairs, renewals, replacements, additions, betterments and
improvements thereto and thereon and purchase or otherwise acquire additional
fixtures, personalty and other property; (ii) insure or keep the Premises
insured; (iii) manage and operate the Premises and exercise all the rights and
powers of Borrower to the same extent as Borrower could in its own name or
otherwise act with respect to the same; and (iv) enter into any and all
agreements with respect to the exercise by others of any of the powers herein
granted to Lender, all as Lender from time to time may determine to be in its
best interest.  Lender may collect and receive all the income, rents, issues,
profits and revenues from the Premises, including those past due as well as
those accruing thereafter, and Lender may apply any monies and proceeds received
by Lender, in whatever order or priority Lender in its sole discretion may
determine, to the payment of (i) all expenses of taking, holding, managing and
operating the Premises (including compensation for the services of all persons
employed for such purposes); (ii) the cost of all such maintenance, repairs,
renewals, replacements, additions, betterments, improvements, purchases and
acquisitions; (iii) the cost of such insurance; (iv) such taxes, assessments and
other similar charges as Lender may at its option pay; (v) other proper charges
upon the Premises or any part thereof; (vi) the reasonable compensation,
expenses and disbursements of the attorneys and agents of Lender; (vii) accrued
interest; (viii) deposits required in Paragraph 1.04 and other sums required to
be paid under this Deed; or (ix) overdue installments of principal.  Anything in
this Paragraph 2.03 to the contrary notwithstanding, Lender shall not be
obligated to discharge or perform the duties of a landlord to any tenant or
incur any liability as the result of any exercise by Lender of its rights under
this Deed, and Lender shall be liable to account only for the rents, incomes,
issues, profits and revenues actually received by Lender.

 

(d)           In the event that all such interest, deposits and principal
installments and other sums due under any of the terms, covenants, conditions
and agreements of this Deed shall be paid and all Defaults shall be cured, and
as a result thereof Lender surrenders possession of the Premises to Borrower,
the same right of taking possession shall continue to exist if any subsequent
Default shall occur.

 

2.04         Performance by Lender.  If Borrower shall Default in the payment,
performance or observance of any term, covenant or condition of this Deed,
Lender may, at its option, pay, perform or observe the same, and all payments
made or costs or expenses incurred by Lender in connection therewith shall be
secured hereby and shall be, without demand, immediately repaid by Borrower to
Lender with interest thereon at the default rate provided in the Note.  Lender
shall be the sole judge of the necessity for any such actions and of the amounts
to be paid.  Lender is hereby empowered to enter and to authorize others to
enter upon the Premises or any part thereof for the purpose of performing or
observing any such defaulted term, covenant or condition without thereby
becoming liable to Borrower or any person in possession holding under Borrower.

 

2.05         Receiver.  If a Default shall have occurred, Lender, upon
application to a court of competent jurisdiction, shall be entitled as a matter
of strict right, without notice and without regard to the adequacy or value of
any security for the Indebtedness or the solvency of any party bound for its
payment, to the appointment of a receiver to take possession of and to operate
the Premises and to collect and apply the incomes, rents, issues, profits and
revenues thereof.  The receiver shall have

 

16

--------------------------------------------------------------------------------


 

all of the rights and powers permitted under the laws of the State of Georgia. 
Borrower will pay to Lender upon demand all reasonable expenses, including
receiver’s fees, attorney’s fees, costs and agent’s compensation actually
incurred, incurred pursuant to the provisions of this Paragraph 2.05, and any
such amounts paid by Lender shall be added to the Indebtedness and shall be
secured by this Deed.

 

2.06         Enforcement.

 

(a)           If a Default shall have occurred, Lender, at its option, may sell
the Premises or any part of the Premises at one or more public sale or sales
before the door of the courthouse of the county in which the Land or any part of
the Land is situated, to the highest bidder for cash, in order to pay the
Indebtedness, and all expenses of sale and of all proceedings in connection
therewith, including reasonable attorney’s fees actually incurred, after
advertising the time, place and terms of sale once a week for four (4) weeks
immediately preceding such sale (but without regard to the number of days) in a
newspaper in which Sheriff’s sales are advertised in said county.  At any such
public sale, Lender may execute and deliver to the purchaser a conveyance of the
Premises or any part of the Premises in fee simple, with full warranties of
title and to this end, Borrower hereby constitutes and appoints Lender the agent
and attorney-in-fact of Borrower to make such sale and conveyance, and thereby
to divest Borrower of all right, title and equity that Borrower may have in and
to the Premises and to vest the same in the purchaser or purchasers at such sale
or sales, and all the acts and doings of said agent and attorney-in-fact are
hereby ratified and confirmed and any recitals in said conveyance or conveyances
as to facts essential to a valid sale shall be binding upon Borrower.  The
aforesaid power of sale and agency hereby granted are coupled with an interest
and are irrevocable by death or otherwise, are granted as cumulative of the
other remedies provided hereby or by law for collection of the Indebtedness and
shall not be exhausted by one exercise thereof but may be exercised until full
payment of all of the Indebtedness.  In the event of any sale under this Deed by
virtue of the exercise of the powers herein granted, or pursuant to any order in
any judicial proceeding or otherwise, the Premises may be sold as an entirety or
in separate parcels and in such manner or order as Lender in its sole discretion
may elect, and if Lender so elects, Lender may sell the personal property
covered by this Deed at one or more separate sales in any manner permitted by
the Uniform Commercial Code of the State of Georgia, and one or more exercises
of the powers herein granted shall not extinguish nor exhaust such powers, until
the entire Premises are sold or the Indebtedness is paid in full.  If the
Indebtedness is now or hereafter further secured by any chattel mortgages,
pledges, contracts of guaranty, assignments of lease or other security
instruments, Lender may at its option exhaust the remedies granted under any of
said security instruments either concurrently or independently, and in such
order as Lender may determine.

 

(b)           If a Default shall have occurred, Lender may, in addition to and
not in abrogation of the rights covered under Subparagraph 2.06(a), either with
or without entry or taking possession as herein provided or otherwise, proceed
by a suit or suits in law or in equity or by any other appropriate proceeding or
remedy (i) to enforce payment of the Note or the performance of any term,
covenant, condition or agreement of this Deed or any other right and (ii) to
pursue any other remedy available to it, all as Lender in its sole discretion
shall elect.

 

17

--------------------------------------------------------------------------------


 

2.07         Purchase by Lender.  Upon any foreclosure sale or sales of all or
any portion of the Premises under the power herein granted, Lender may bid for
and purchase the Premises and shall be entitled to apply all or any part of the
Indebtedness as a credit to the purchase price.

 

2.08         Application of Proceeds of Sale.  In the event of a foreclosure or
sale of all or any portion of the Premises under the power herein granted, the
proceeds of said sale shall be applied, in whatever order Lender in its sole
discretion may decide, to the expenses of such sale and of all proceedings in
connection therewith, including reasonable attorney’s fees actually incurred, to
insurance premiums, liens, assessments, taxes and charges including utility
charges advanced by Lender, to payment of the outstanding principal balance of
the Indebtedness, or to the accrued interest on all of the foregoing; and the
remainder, if any, shall be paid to Borrower, or to the person or entity
lawfully entitled thereto.

 

2.09         Borrower as Tenant Holding Over.  In the event of any such
foreclosure sale or sales under the power herein granted, Borrower shall be
deemed a tenant holding over and shall forthwith deliver possession to the
purchaser or purchasers at such sale or be summarily dispossessed according to
provisions of law applicable to tenants holding over.

 

2.10         Waiver of Appraisement, Valuation, Etc.  Borrower agrees, to the
full extent permitted by law, that in case of a Default on the part of Borrower
hereunder, neither Borrower nor anyone claiming through or under Borrower will
set up, claim or seek to take advantage of any moratorium, reinstatement,
forbearance, appraisement, valuation, stay, extension, homestead, exemption or
redemption laws now or hereafter in force, in order to prevent or hinder the
enforcement or foreclosure of this Deed, or the absolute sale of the Premises,
or the delivery of possession thereof immediately after such sale to the
purchaser at such sale, and Borrower, for itself and all who may at any time
claim through or under it, hereby waives to the full extent that it may lawfully
so do, the benefit of all such laws, and any and all right to have the assets
subject to the security interest of this Deed marshalled upon any foreclosure or
sale under the power herein granted.

 

2.11         Waiver of Redemption, Notice, Marshalling, Etc.  Borrower hereby
waives and releases (a) all benefit that might accrue to Borrower by virtue of
any present or future law exempting the Premises, or any part of the proceeds
arising from any sale thereof, from attachment, levy or sale on execution, or
providing for any appraisement, valuation, stay of execution, exemption from
civil process, redemption of extension of term for payment (b) unless
specifically required herein, all notices of Borrower default or of Lender’s
election to exercise, or Lender’s actual exercise, of any option or remedy under
the Note, the Guaranty or the Security Documents, and (c) any right to have the
Premises marshalled.

 

2.12         Leases.  Lender, at its option, is authorized to foreclose this
Deed subject to the rights of any tenants of the Premises, and the failure to
make any such tenants parties to any such foreclosure proceedings and to
foreclose their rights will not be, nor be asserted to be by Borrower, a defense
to any proceedings instituted by Lender to collect the Indebtedness.

 

2.13         Discontinuance of Proceedings.  In case Lender shall have proceeded
to enforce any right, power or remedy under this Deed by foreclosure, entry or
otherwise or in the event Lender

 

18

--------------------------------------------------------------------------------


 

commences advertising of the intended exercise of the sale under power provided
hereunder, and such proceeding or advertisement shall have been withdrawn,
discontinued or abandoned for any reason, or shall have been determined
adversely to Lender, then in every such case (i) Borrower and Lender shall be
restored to their former positions and rights, (ii) all rights, powers and
remedies of Lender shall continue as if no such proceeding had been taken,
(iii) each and every Default declared or occurring prior or subsequent to such
withdrawal, discontinuance or abandonment shall and shall be deemed to be a
continuing Default and (iv) neither this Deed, nor the Note, nor the
Indebtedness, nor any other instrument concerned therewith, shall be or shall be
deemed to have been reinstated or otherwise affected by such withdrawal,
discontinuance or abandonment; and Borrower hereby expressly waives the benefit
of any statute or rule of law now provided, or which may hereafter be provided,
which would produce a result contrary to or in conflict with the above.

 

2.14         Remedies Cumulative.  No right, power or remedy conferred upon
reserved to Lender by this Deed is intended to be exclusive of any other right,
power and remedy, but each and every such right, power and remedy shall be
cumulative and concurrent and shall be in addition to any other right, power and
remedy given hereunder or now or hereafter existing at law, in equity or by
statute.

 

2.15         Waiver.

 

(a)           No delay or omission by Lender or by any holder of the Note to
exercise any right, power or remedy accruing upon any breach or Default shall
exhaust or impair any such right, power or remedy or shall be construed to be a
waiver of any such breach or Default, or acquiescence therein, and every right,
power and remedy given by this Deed to Lender may be exercised from time to time
and as often as may be deemed expedient by Lender.  No consent or waiver,
expressed or implied, by Lender to or of any breach or Default by Borrower in
the performance of the obligations of Borrower hereunder shall be deemed or
construed to be a consent or waiver to or of any other breach or Default in the
performance of the same or any other obligations by Borrower hereunder.  Failure
on the part of Lender to complain of any act or failure to act or to declare a
Default, irrespective of how long such failure continues, shall not constitute a
waiver by Lender of its rights hereunder or impair any rights, powers or
remedies of Lender hereunder.

 

(b)           No act or omission by Lender shall release, discharge, modify,
change or otherwise affect the original liability under the Note, this Deed or
any other obligation of Borrower or any subsequent purchaser of the Premises or
any part thereof, or any maker, co-signer, endorser, surety or guarantor, or
preclude Lender from exercising any right, power or privilege herein granted or
intended to be granted in the event of any Default then made or of any
subsequent Default, or alter the security title, security interest or lien of
this Deed except as expressly provided in an instrument or instruments executed
by Lender.  Without limiting the generality of the foregoing, Lender may:
(i) grant forbearance or an extension of time for the payment of all or any
portion of the Indebtedness; (ii) take other or additional security for the
payment of the Indebtedness; (iii) waive or fail to exercise any right granted
hereunder or in the Note; (iv) consent to the granting of any easement or other
right affecting the Premises; (vii) make or consent to any agreement
subordinating the security title, security interest or lien hereof; or
(viii) take or omit to take any action whatsoever with respect to the Note, this
Deed, the Premises or any document or instrument evidencing, securing or in any
way related to the Indebtedness; all without releasing, discharging,

 

19

--------------------------------------------------------------------------------


 

modifying, changing or affecting any such liability, or precluding Lender from
exercising any such right, power of privilege or affecting the security title,
security interest or lien of this Deed.  In the event of the sale or transfer by
operation of law or otherwise of all of any part of the Premises, Lender,
without notice, is hereby authorized and empowered to deal with any such vendee
or transferee with reference to the Premises or the Indebtedness, or with
reference to any of the terms, covenants, conditions or agreements hereof, as
fully and to the same extent as it might deal with the original parties hereto
and without in any way releasing and/or discharging any liabilities, obligations
or undertakings.

 

2.16         Suits to Protect the Premises.  Lender shall have the power to
institute and maintain such suits and proceedings as it may deem expedient
(i) to prevent any impairment of the Premises by any acts which may be unlawful
or constitute a Default under this Deed, (ii) to preserve or protect its
interest in the Premises and in the incomes, rents, issues, profits and revenues
arising therefrom, and (iii) to restrain the enforcement of or compliance with
any legislation or other governmental enactment, rule or order that may be
unconstitutional or otherwise invalid, if the enforcement of or compliance with
such enactment, rule or order would impair the security hereunder or be
prejudicial to the interest of Lender.

 

2.17         Proofs of Claim.  In the case of any receivership, insolvency,
bankruptcy, reorganization, arrangement, adjustment, composition or other
proceedings affecting Borrower, its creditors or its property, Lender, to the
extent permitted by law, shall be entitled to file such proofs of claim and
other documents as may be necessary or advisable in order to have the claims of
Lender allowed in such proceedings for the entire amount of the Indebtedness at
the date of the institution of such proceedings and for any additional amount of
the Indebtedness after such date.

 

2.18         Waiver of Borrower’s Rights to Judicial Hearing and Non-Statutory
Notice.  BY EXECUTION OF THIS DEED AND BY INITIALING THIS PARAGRAPH 2.18,
BORROWER EXPRESSLY:  (A) ACKNOWLEDGES THE RIGHT OF LENDER TO ACCELERATE THE
INDEBTEDNESS EVIDENCED BY THE NOTE AND ANY OTHER INDEBTEDNESS AND THE POWER OF
ATTORNEY GIVEN HEREIN TO LENDER TO SELL THE PREMISES BY NONJUDICIAL FORECLOSURE
UPON DEFAULT BY BORROWER WITHOUT ANY JUDICIAL HEARING AND WITHOUT ANY NOTICE
OTHER THAN SUCH NOTICE (IF ANY) AS IS SPECIFICALLY REQUIRED TO BE GIVEN UNDER
THE PROVISIONS OF THIS DEED:  (B) WAIVES ANY AND ALL RIGHTS WHICH BORROWER
MAY HAVE UNDER THE CONSTITUTION OF THE UNITED STATES OF AMERICA (INCLUDING,
WITHOUT LIMITATION, THE FIFTH AND FOURTEENTH AMENDMENTS THEREOF), THE VARIOUS
PROVISIONS OF THE CONSTITUTIONS FOR THE SEVERAL STATES, OR BY REASON OF ANY
OTHER APPLICABLE LAW, (1) TO NOTICE AND TO JUDICIAL HEARING PRIOR TO THE
EXERCISE BY LENDER OF ANY RIGHT OR REMEDY HEREIN PROVIDED TO LENDER, EXCEPT SUCH
NOTICE (IF ANY) AS IS SPECIFICALLY REQUIRED TO BE GIVEN UNDER THE PROVISIONS OF
THIS DEED AND (2) CONCERNING THE APPLICATION, RIGHTS OR BENEFITS OF ANY STATUTE
OF LIMITATION OR ANY MORATORIUM, REINSTATEMENT, MARSHALLING FORBEARANCE,
APPRAISEMENT VALUATION, STAY EXTENSION, HOMESTEAD, EXEMPTION OR REDEMPTION
LAWS:  (C) ACKNOWLEDGES THAT BORROWER HAS READ THIS DEED AND ANY AND ALL
QUESTIONS OF BORROWER REGARDING

 

20

--------------------------------------------------------------------------------


 

THE LEGAL EFFECT OF THIS DEED AND ITS PROVISIONS HAVE BEEN EXPLAINED FULLY TO
BORROWER, AND BORROWER HAS CONSULTED WITH COUNSEL OF BORROWER’S CHOICE PRIOR TO
EXECUTING THIS DEED AND INITIALING THIS PARAGRAPH 2.18; AND (D) ACKNOWLEDGES
THAT ALL WAIVERS OF THE AFORESAID RIGHTS OF BORROWER HAVE BEEN MADE
KNOWINGLY, INTENTIONALLY AND WILLINGLY BY BORROWER AS PART OF A BARGAINED FOR
LOAN TRANSACTION AND THAT THIS DEED IS VALID AND ENFORCEABLE BY LENDER AGAINST
BORROWER IN ACCORDANCE WITH ALL THE TERMS AND CONDITIONS HEREOF.

 

INITIALED BY BORROWER:

 

 

/s/CB

 

 

ARTICLE III

 

3.01         Successors and Assigns.  This Deed shall inure to the benefit of
and be binding upon Borrower and Lender and their respective heirs, executors,
legal representatives, successors, successors-in-title and assigns.  Whenever a
reference is made in this Deed to “Borrower” or “Lender” such reference shall be
deemed to include a reference to the heirs, executors, legal representatives,
successors, successors-in-title and assigns of Borrower and Lender, as the case
may be.  The provisions of this paragraph 3.01 are subject to the restrictions
on transfer contained in Paragraph 1.17.

 

3.02         Terminology.  All personal pronouns used in this Deed whether used
in the masculine, feminine or neuter gender, shall include all other genders;
the singular shall include the plural, and vice versa.  Titles of articles and
paragraphs are for convenience only and neither limit nor amplify the provisions
of this Deed, and all references herein to articles, paragraphs or subparagraphs
shall refer to the corresponding articles, paragraphs or subparagraphs of this
Deed unless specific reference is made to articles, paragraphs or subparagraphs
of another document or instrument.

 

3.03         Severability.  If any provisions of this Deed or the application
thereof to any person or circumstance shall be invalid or unenforceable to any
extent, the remainder of this Deed and the application of such provisions to
other persons or circumstances shall not be affected thereby and shall be
enforced to the greatest extent permitted by law.

 

3.04         Applicable Law.  This Deed shall be interpreted, construed and
enforced according to the laws of the State of Georgia.

 

3.05         Notices.  Any and all notices, elections or demands permitted or
required to be given under this Agreement shall be in writing, signed by or on
behalf of the party giving such notice, election or demand, and shall be deemed
to have been properly given and shall be effective upon being personally
delivered, or upon being deposited in the United States mail, postage prepaid,
certified with return receipt required, and shall be deemed to have been
received on the earlier of the date shown on the receipt or three (3) business
days after the postmarked

 

21

--------------------------------------------------------------------------------


 

date thereof, or upon being deposited with an overnight delivery service
requiring proof of

 

22

--------------------------------------------------------------------------------


 

delivery, to the other party at the address of such other party set forth below
or such other address within the continental United States as such other party
may designate by notice specifically designated as a notice of change of address
and given in accordance herewith; provided, however, that the time period in
which a response to any such notice, election, demand or request must be given
shall commence on the date of receipt thereof; and provided further that no
notice of change of address shall be effective until the date of receipt
thereof.  Personal delivery to a partner or any officer, partnership, agent or
employee of such party at said address shall constitute receipt.  Rejection or
other refusal to accept or inability to deliver because of changed address of
which no notice has been given shall also constitute receipt.  Any such notice,
election, demand, request or response shall be addressed as follows:

 

If given to Lender, shall be addressed as follows:

 

 

Economic Development Corporation of Fulton County

 

5534 Old National Highway

 

College Pard, GA 30349

 

 

with a copy to:

Barbara A. Chakales, LLC

 

300 Colonial Center Parkway, Suite 100

 

Roswell, Georgia 30076

 

Attn: Barbara A. Chakales

 

 

and, if given to Borrower, shall be addressed as follows:

 

 

CP Property Holdings, LLC

 

3050 Peachtree Road, Suite 355

 

Atlanta, GA 30305

 

 

with a copy to:

 

 

Ellen W. Smith

 

Holt Ney Zatcoff & Wasserman, LLP

 

100 Galleria Parkway, Suite 1800

 

Atlanta, GA 30339-5960

 

3.06         Replacement of Note.  Upon receipt of evidence reasonably
satisfactory to Borrower of the loss, theft, destruction or mutilation of the
Note, and in the case of any such loss, theft or destruction, upon delivery of
an indemnity agreement reasonably satisfactory to Borrower or, in the case of
any such mutilation, upon surrender and cancellation of the Note, Borrower will
execute and deliver, in lieu thereof, a replacement Note, identical in form and
substance to the Note and dated as of the date of the Note and upon such
execution and delivery all references in this Deed to the Note shall be deemed
to refer to such replacement Note.

 

3.07         Assignment.  This Deed is assignable by Lender, and any assignment
hereof by Lender shall operate to vest in the assignee all rights and powers
herein conferred upon and granted to Lender.

 

23

--------------------------------------------------------------------------------


 

3.08         Time is of the Essence.  Time is of the essence with respect to
each and every covenant, agreement and obligation of Borrower under this Deed,
the Note and any and all other instruments now or hereafter evidencing, securing
or otherwise relating to the Indebtedness.

 

3.09         Further Stipulations.       The Loan secured by this lien was made
under a United States Small Business Administration (SBA) nationwide program
which uses tax dollars to assist small business owners.  If the United States is
seeking to enforce this document, then under SBA regulations:

 

a)             When SBA is the holder of the Note, this document and all
documents evidencing or securing this Loan will be construed in accordance with
federal law.

 

b)            Lender or SBA may use local or state procedures for purposes such
as filing papers, recording documents, giving notice, foreclosing liens, and
other purposes.  By using these procedures, SBA does not waive any federal
immunity from local or state control, penalty, tax or liability.  No Borrower or
Guarantor may claim or assert against SBA any local or state law to deny any
obligation of Borrower, or defend any claim of SBA with respect to this Loan.

 

c)             Any clause in this document requiring arbitration is not
enforceable when SBA is the holder of the Note secured by this instrument.

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has executed this Deed under seal, as of the day
and year first above written.

 

 

 

BORROWER:

 

 

 

Signed, sealed and delivered

 

CP Property Holdings, LLC

in the presence of:

 

 

 

 

 

[illegible]

 

BY:

/s/ Christopher Brogdon

(L.S.)

Witness

 

 

CHRISTOPHER BROGDON

 

 

 

 

 

/s/ Ellen W. Smith

 

TITLE: Manager

 

Notary Public

 

 

 

 

25

--------------------------------------------------------------------------------